MEMORANDUM DECISION

PER CURIAM.
Defendant appeals from a judgment by the court finding him guilty of forgery, § 570.090.1(4) RSMo 1994 and sentencing him to three years imprisonment. Defendant’s brief preserves nothing for appeal because his points relied on do not state wherein and why the trial court erred. However, we have reviewed the record and we find no error of law. The verdict of the court was supported by the evidence. The complaint which initially charged defendant was not deficient and was followed by indictment. Defendant’s waiver of a jury trial was voluntary and the case was voluntarily submitted to the court on police reports and exhibits only. No precedential value would be served by an extended opinion.
Judgment of conviction affirmed. Rule 30.25(b).